Citation Nr: 1540335	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-27 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), effective April 16, 2008.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, effective July 16, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Regional Office (RO) in Seattle, Washington, that granted an increased rating of 50 percent for service-connected PTSD, effective May 1, 2008, and continued a 20 percent rating for service-connected diabetes mellitus, type II.  The Veteran's claims folder was subsequently transferred to the RO in San Diego, California.  The San Diego RO continued both ratings in a June 2009 decision.  The Veteran's claims folder was then transferred to the RO in Los Angeles, California.  The Los Angeles RO granted an increased rating of 70 percent for PTSD, effective April 16, 2008, and continued the 20 percent rating for diabetes mellitus, type II, in a September 2012 decision.

In October 2013, the RO sent correspondence to the Veteran regarding his October 2012 request for a travel Board hearing.  Subsequently, the Veteran's representative contacted him in August 2015 to clarify whether he still desired a travel Board hearing.  The Veteran's representative submitted timely correspondence in September 2015 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD symptoms have been manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and a GAF score of 60.

2.  Throughout the period on appeal, the Veteran's diabetes mellitus, type II, symptoms have been manifested by oral hypoglycemic agent and a restricted diet.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 70 percent since April 16, 2008, for service-connected posttraumatic stress disorder have not been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The schedular criteria for a disability rating in excess of 20 percent, for service-connected diabetes mellitus, type II, have not been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, DC 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Increased Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Rating for PTSD

The Veteran seeks a higher disability rating for his service-connected posttraumatic stress disorder (PTSD), which is rated at 70 percent since April 16, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  Id.  Under this General Rating Formula, a 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The GAF score is only part of the evaluation of symptoms of PTSD.  A Board decision will consider all the evidence as to the extent of the disability including the GAF score.  GAF scores do not equate to specific levels of evaluation under the schedular criteria.

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 40 and 31 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 70 percent, effective April 16, 2008, is not warranted.  

A private treatment record from April 2008 was submitted by the Veteran's psychiatrist.  According to the psychiatrist, the Veteran has chronic and severe symptoms of PTSD that include intrusive memories of combat, nightmares, generalized panic attacks, irritability and rage, poor concentration and memory, restricted affect, depression, and a history of assaultive behavior.  He noted that the Veteran's symptoms have remained static despite full compliance with his treatment, including psychotherapy sessions and medication.  The psychiatrist noted that the Veteran has difficulty maintaining steady employment and that his prognosis is guarded.  He concluded that the Veteran is unemployable due to his PTSD.  The Board notes that the Veteran was granted a total disability rating due to unemployability, effective April 16, 2008.

VA treatment records from May 2008 noted that the Veteran had episodes of significant irritability, anxiety, sad mood, insomnia, and avoidance, particularly when stressed.

On VA examination in October 2011, the Veteran endorsed symptoms of intrusive combat-memories, terrifying nightmares, generalized anxiety disorders, irritability, impulse control, and problems of concentration and memory.  He described feelings of hypervigilance, avoidance behavior in thinking and talking about the events in he experienced in Vietnam.  He claimed that this has been affected in his social level of function in being totally withdrawn.  The severity of his symptoms has been described as severe.  The symptoms were described as constant and interfere with his level of functioning.  According to the Veteran, the effects of the symptoms on total daily functioning have been extremely detrimental.  One of the main problems that he stated was trouble staying asleep.  He admitted some history of violent behavior, especially when he came back from Vietnam.  He stated, "I had been calmed down but I think that I still have a short temper."  He denied any history of suicidality or homicidal ideations.  

On mental status examination, the examiner noted that the Veteran was a reliable historian.  He was oriented to time, place and person.  His appearance and hygiene were marginal.  Behavior as appropriate, and his affect and mood appeared to be from normal to somewhat irritable.  Communication was within normal limits with mild psychomotor retardation.  Speech was within normal limits and concentration was fair.  There was no evidence of any panic attacks, anxiety, abnormal thought process, or hallucinations, delusions, broadcasting or any other problem during the interview.  The Veteran's thought process was found to be appropriate, and his judgment was not impaired.  

The examiner found that the Veteran is mentally capable of managing benefit payments in his own best interest.  He further stated, "Mentally he has some difficulties performing some activities of daily living.  The best description of the Veteran's current psychiatric impairment is enough to interfere with his social and occupational living.  He has responded fairly well with medication but still suffers some of the residual symptoms."  The examiner then concluded, "He does not have any difficulties understanding commands.  He appears to pose no threat of persistent danger or injury to self or others.  The prognosis of the psychiatric condition is fair if he continues with the prescribed medication and attending and compliant with his support symptoms and individual psychotherapy."  The examiner noted the following symptoms apply to the Veteran's continued PTSD diagnosis: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner assigned a GAF score of 60.

Based on the foregoing, the Board finds that a large majority of the Veteran's PTSD symptoms more closely reflect the criteria for a 70 percent disability rating from April 16, 2008, thereafter.  The evidence throughout this period does not demonstrate that the severity of the Veteran's PTSD was manifested by total occupational and social impairment.  He denied or otherwise did not display obsessional rituals which interfered with routine activities.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with the examiner in a clear, coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as the examiner of record during this time has found him able to maintain his personal hygiene, finances, and household without assistance.

Furthermore, the symptoms the Veteran does have (e.g. depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 70 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410 and 9412 to 9521 are not for application.

Accordingly, the Board concludes that the Veteran's PTSD has been 70 percent disabling, and no higher, from April 16, 2008, thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Rating for Diabetes Mellitus, Type II

The Veteran seeks a higher disability rating for his service-connected diabetes mellitus, type II with erectile dysfunction and onychomycosis of bilateral toenails, which is rated at 20 percent since July 16, 2002.  See 38 C.F.R. § 4.119, DC 7913. 

Under DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis, or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic health care provider, plus complications that would not be compensable if rated separately warrants a 60 percent rating.  The Diagnostic Code defines regulation of activities as avoidance of strenuous occupational and recreational activities.  NOTE 1 to DC 7913 indicates to rate compensable manifestations of diabetes mellitus separately unless they are part of the criteria to support a 100 percent rating under DC 7913.  The Veteran has separately rated compensable manifestations which are not part of the appeal of this issue.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 20 percent, effective July 16, 2002, for diabetes mellitus, type II, is not warranted.  

On VA examination in August 2008, the examiner found the Veteran's diabetes mellitus diagnosis to be unchanged, and without involvement of the eyes.  The examiner stated that the Veteran's toenail condition and erectile dysfunction are related to his diabetes.  He also commented that the Veteran should avoid strenuous activities.  Because these conditions do not warrant a separate, compensable evaluation, they are being evaluated together with his diabetes.

VA treatment records reveal that the Veteran has been encouraged to follow a restricted diet and exercise, but not that his doctor has medically regulated his activities.  VA examination in November 2011 also confirmed these findings.

The Veteran does not meet the DC 7913 criteria for a rating in excess of 20 percent because he has not been shown to require insulin, restricted diet, and regulation of activities.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected diabetes is primarily manifested by requiring insulin and a restricted diet.  There is no medical or lay evidence of other diabetes symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Board has considered whether higher ratings are available.  The Veteran's diabetic symptoms are clearly accounted for in the 20 rating pursuant to DC 7913.  Thus, other Diagnostic Codes are not for application.  The Board notes that the Veteran receives separate monthly compensation due to his diagnosed erectile dysfunction.  Furthermore, the most applicable Diagnostic Code to rate onychomycosis of the bilateral toenails in this instance is DC 7805.  However, the Veteran' does not meet the rating criteria for a separate, compensable evaluation because this disability does not cover at least five percent, but less than twenty percent of exposed areas affected; or require use of intermittent systemic therapy for a total duration of less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118.  

Based on the foregoing, the Board concludes that the Veteran's diabetes has been no more than 20 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The diabetes criteria rate the disability on the basis of medication requirements, diet restrictions, regulation of activities; thus, the demonstrated manifestations specifically associated with his service-connected diabetes - namely required medication and a restricted diet - are contemplated by the provisions of the rating schedule.  While VA examination and treatment reports note that the Veteran suffers from PTSD symptoms, the scheduling criteria contemplate such degrees of impairment.  Accordingly, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  The schedular rating criteria also include analogous symptoms that are "like or similar to" those listed in the schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  The Board has also considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, and reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  

As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in August 2008.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in August 2008, October 2011, and November 2011.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), effective April 16, 2008, is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, effective July 16, 2002, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


